On Motion for Rehearing.
It is contended on motion for rehearing that error appears in the action of the court respecting the following matter not touched upon in the original opinion:
Prior to the issuance of the injunction under attack here, the Forty-Seventh district court of Potter county had issued a temporary injunction without any hearing based upon an ex parte petition alleged by appellants to be substantially identical with the one in this case. Thereafter, on motion of appellants, such temporary injunction was dissolved. Immediately thereafter the present suit was filed by relators. To this appellants filed a plea to the jurisdiction of the trial court, claiming a former adjudication of all matters in controversy. To this appellees filed answer, alleging, in substance, that the two petitions were not identical, and averring that the first injunction granted was dissolved in part because the action of the court in granting same was in conflict with the holding of this court in Panhandle Const. Co. et al. v. Plain et ux., 52 S.W.(2d) 504. The trial court impliedly sustained the contention of appel-lees by overruling said plea. If the dissolution of the first injunction granted was because it was not supported by an appropriate prayer for the character of relief actually granted, and therefore was a void order, it could not be made the basis of a plea of res adjudicata.
An inspection of the record here indicates that the original order for an injunction came within the condemnation of the authority cited above.
Motion for rehearing overruled.